Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Application filed on 9/20/2019 and IDS filed on 9/20/2019. Claims 1-24 are pending.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 2, 8, 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-13 of copending Application No. 16/499264 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses a energy storage unit with plurality of modules greater than 40V, control circuit, power .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yugo (EP 2587618 A2 – From IDS filed).

As per claim 1, Yugo discloses:
A DC energy storage module, comprising: 
a plurality of electrochemical energy storage devices electrically connected in series (See Figure 1, i.e. batteries 10); 
an internal control unit in the DC energy storage module (See Figure 1, i.e. control circuit 4); and 
a power supply for the internal control unit (See Figure 1, i.e. circuit 6); 
wherein the power supply for the internal control unit comprises one or more of the electrochemical energy storage devices in the DC energy storage module (See Para [0009]-[0013], i.e. power supply line directly from a segment of batteries), electrically connected to the internal control unit through a rectifying unit (See Figure 1, i.e. diode connected to switch 7, See Figure 2, i.e. diode 17); and wherein a total voltage of the plurality of energy storage devices in series is greater than 40V DC (See Para [0024], i.e. 100V to 400V). 

As per claim 2, Yugo discloses all of the features of claim 1 discloses above wherein Yugo also discloses wherein the rectifying unit comprises a switching component, diode, a thyrister, a relay, or a bridge rectifier (See Figure 1, i.e. diode connected to switch 7, See Figure 2, i.e. diode 17).

As per claim 3, Yugo discloses all of the features of claim 1 discloses above wherein Yugo also discloses wherein the power supply further comprises a semiconductor device, a transistor, or relay, in parallel with the rectifying unit (See Figure 1, i.e. diode connected to switch 7, See Figure 2, i.e. diode 17 0[prior art include switches which correspond to semiconductor devices, switches of circuit 7]).

As per claim 4, Yugo discloses all of the features of claim 1 discloses above wherein Yugo also discloses wherein the total voltage of the one or more energy storage devices connected to supply the internal control unit does not exceed 30 V DC (See Para [0009], i.e. supply voltage…10.8v).

As per claim 5, Yugo discloses all of the features of claim 1 discloses above wherein Yugo also discloses wherein the total voltage of the plurality of energy storage devices in series is in a range of 50V DC to 200 V DC (See Para [0024], i.e. 100V to 400V).

As per claim 6, Yugo discloses all of the features of claim 1 discloses above wherein Yugo also discloses wherein the total voltage of the plurality of energy storage devices in series is greater than or equal to 100 V DC (See Para [0024], i.e. 100V to 400V).

As per claim 7, Yugo discloses all of the features of claim 1 discloses above wherein Yugo also discloses wherein the power supply further comprises a DC to DC step down converter electrically connected between the internal control unit and the plurality of energy storage devices in series. (See Para [0034], i.e. stepped down in voltage –[prior art connection to segment instead the entire battery is considered as step down process, as the power provide to the control circuit is less than the total battery power available]). 

As per claim 8, Yugo discloses all of the features of claim 1 discloses above wherein Yugo also discloses wherein each energy storage module further comprises at least one of a temperature sensor, a voltage monitoring device, or current monitoring device (See Figure 1, i.e. voltage detection circuit 13).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugo (EP 2587618 A2 – From IDS filed) in view of Li (U.S. Pub. No. 2013/0042130 A1).

As per claim 9, Yugo discloses all of the features of claim 1 as discloses above.
Yugo does not disclose: a low drop out or wireless switching regulator.
However, Li discloses: a low drop out or wireless switching regulator (See Figure 2, i.e. LDO 286 & Para [0003]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Li into Yugo 

because it would allow for generation of a reference voltage to control a charge and 

discharging process of a battery (See Para [0003]).



9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugo (EP 2587618 A2 – From IDS filed) in view of Van Lammeren et al. (U.S. Pub. No. 2013/0122332 A1).

As per claim 10, Yugo discloses all of the features of claim 1 as discloses above.
Yugo does not disclose: wherein each energy storage module further comprises a wireless communication system.
However, Van Lammeren discloses: wherein each energy storage module further comprises a wireless communication system. (See Figure 6, i.e. 605 & Para [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Van Lammeren 

into Yugo because it would allow measurement of pressure within a battery housing 

(See Para [0031]).



10.	Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yugo (EP 2587618 A2 – From IDS filed) in view of Page et al. (U.S. Pub. No. 2015/0221914 A1).


As per claim 11, Yugo discloses all of the features of claim 1 as discloses above.
Yugo does not disclose: wherein a housing of each energy storage module at least partially comprises a polymer material.
However, Page discloses: wherein a housing of each energy storage module at least partially comprises a polymer material (See Para [0034], i.e. polyamide…thermoplastic).
Therefore, it would have been obvious to a person of ordinary skill in the 



into Yugo because it would prevent thermal runaway within a battery (See Para [0004]-

[0005]).


As per claim 12, Yugo and Page discloses all of the features of claim 1 as discloses above wherein Page also discloses wherein the polymer material comprises one of polythene, polyamide, or thermoplastic  (See Para [0034], i.e. polyamide…thermoplastic).


As per claim 13, Yugo discloses all of the features of claim 1 as discloses above.
Yugo does not disclose: wherein the DC energy storage modules comprise a sealed fire-resistant casing. 
However, Page discloses: wherein the DC energy storage modules comprise a sealed fire-resistant casing. (See Para [0074], i.e. housings…fire resistance).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Page

into Yugo because it would prevent thermal runaway within a battery (See Para [0004]-

[0005]).



Allowable Subject Matter
s 14-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the limitations of claim 14, wherein claims 15-24 depend directly and/or indirectly from claim 14.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/NHA T NGUYEN/Primary Examiner, Art Unit 2851